910 F.2d 713
UNITED STATES of America, Plaintiff-Appellee,v.George M. KHOURY, Howard Kluver, David W. West and Louis H.Chippas, Defendants-Appellants.
No. 86-5175.
United States Court of Appeals,Eleventh Circuit.
July 25, 1990.

Appeal from the United States District Court for the Southern District of Florida.
ON PETITION FOR REHEARING AND SUGGESTION OF REHEARING EN BANC
(Opinion May 21, 1990, 11th Cir.1990, 901 F.2d 948)
Before FAY and KRAVITCH, Circuit Judges, and THOMPSON*, District Judge.
PER CURIAM:


1
Upon consideration of the petition for rehearing, the court orders that its opinion be modified such that the final sentence of section IV.D is deleted, and in its place the following is inserted:


2
As Kluver's conviction is reversed on other grounds, there is no need to remand for resentencing.  Nor need West be resentenced as his sentence on count three was to run concurrently to his sentence on count one.  Khoury's sentence and Chippas's sentence on count three, however, were to run consecutively to the sentence on count one;  therefore, we remand for resentencing of Khoury and Chippas.


3
In addition, the court orders that the penultimate sentence of the opinion's concluding paragraph should be modified to read:  "Finally, we REMAND to the district court for resentencing of Khoury and Chippas (as their convictions on count three have been reversed), the Brady issue, and for proceedings consistent with this opinion and Bifulco.    In all other respects, the judgment below is AFFIRMED."


4
The motion of David West to adopt rehearing of Louis H. Chippas is GRANTED.


5
The petitions for rehearing are DENIED and no member of this panel nor other Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure;  Eleventh Circuit Rule 35-5, the Suggestion(s) of Rehearing En Banc are DENIED.



*
 Honorable Myron H. Thompson, U.S. District Judge for the Middle District of Alabama, sitting by designation